ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11 seeking the immediate temporary suspension from practice of MATTHEW M. TURLIK of ROSELLE, who was admitted to the bar of this State in 1991, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-11, MATTHEW M. TURLIK is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
*378ORDERED that MATTHEW M. TURLIK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MATTHEW M. TURLIK pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MATTHEW M. TURLIK comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.